10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:13-cv-00569-MMD-CLB Document 266 Filed 12/13/19 Page 1 of 3

TORY M. PANKOPF, ESQ., SBN 7477

LAW OFFICES OF TORY M PANKOPF, LTD

748 S Meadows Parkway, Suite 244
Reno, Nevada 89521

Telephone: (775) 384-6956
Facsimile: (775) 384-6958

to ankopfuslaw.com

Attorney for Plaintiff

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

ROBERT A. SLOVAK, an individual,
Plaintiff,
Vv.

GOLF COURSE VILLAS HOMEOWNERS’
ASSOCIATION; GOLF COURSE VILLAS
LIMITED PARTNERSHIP; WELLS FARGO
BANK, N.A., and DOES 1-10, Inclusive,

Defendants.

 

 

 

 

Case No.: 3:13-cv-569-RJC-VPC

MOTION FOR EXTENSION OF TIME TO
FILE RESPONSE TO MOTION FOR
ATTORNEY FEES AND COSTS; RESPONSE
TO COURT’S QUERY IN ORDER DENYING
REQUEST

SECOND REQUEST
Local Rules 6-1, 6-2, and 7-1

Plaintiff, Robert A. Slovak (“Plaintiff”), pursuant to Local Rules 6-1, 6-2, and 7-1, moves for

an order extending time 31 days to respond to Defendant’s motion for attorneys’ fees and costs.

Plaintiff's response is due Tuesday, December 10, 2019. This motion will permit Plaintiff's response

to be due on Friday, January 10, 2020. This is the second motion for extension of time to file his

response given the first stipulation was denied without prejudice to allow for an explanation of Mr.

Scott Johannessen’s availability. Moreover, counsel for defendant, Wells Fargo Bank, N.A.

(“Defendant”) has advised it does not oppose Plaintiff's request but cannot sign a second stipulation

-1-

Motion for Extension of Time and Order

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:13-cv-00569-MMD-CLB Document 266 Filed 12/13/19 Page 2 of 3

because most of the representations in it are about Mr. Pankopf’s and Mr. Johannessen's personal
circumstances, about which Defendant’s counsel has no direct knowledge

At this time counsel is in the process of having shoulder replacement surgery and will be
recuperating over the holidays. He has been unable to focus on an appropriate response to the motion

given his health issue. Counsel will be able to provide his client's response within the time frame

requested.
Plaintiff's Counsel’s Response to Court’s Query in Order

Mr. Pankopf is lead counsel in this case and Mr. Johannessen defers to Mr. Pankopf, as local
counsel, on matters of purely local import under the local rules, like seeking a common continuance
request agreed to by all parties. Had Mr. Johannessen believed it would be necessary for him to join
in Mr. Pankopf’s continuance request, graciously stipulated to by opposing counsel and the resulting
effect of which prejudices no one, or motion response filing he would have done so. Perhaps as or
more importantly, the client directed Mr. Pankopf to respond to matters concerning any post-hearing
motion in this case, and Mr. Johannessen, in his capacity as an attorney, is ethically obligated to
follow the client’s instructions and representation limitations pursuant to Rule of Professional
Conduct 1.2.

As a practical matter, Mr. Johannessen did not know of Mr. Pankopf’s medical issues or
limitations until December 9, 2019, when Mr. Pankopf shared this private medical information with
him. Not having heard from Mr. Pankopf since September 2019 and neither defendant Wells Fargo
Bank nor the Court taking any action in this case since June 2019 — following remittitur from the
Ninth Circuit Court of Appeal — there was no reason to expect to be engaged in responding to any
motion filed during the Thanksgiving holiday or the year end Christmas holidays, which Mr.
Johannessen perennially (over 30 years now) spends with his spouse and children. Mr. Johannessen
will be on a preplanned family vacation from December 16, 2019 through January 6, 2020, with the
exception of a deposition (Nashville, December 16) and a court hearing (Los Angeles, December 17).

What is more, since medical challenges are rarely planned and most all of us one time or

another have debilitating medical conditions preventing us from doing what we planned to do, Mr.

-2-
Motion for Extension of Time and Order

 
oOo «eo ns DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:13-cv-00569-MMD-CLB Document 266 Filed 12/13/19 Page 3 of 3

Johannessen had no reason to believe, until December 9, 2019, that Mr. Pankopf was not in a position
to attend to this case as he always has with due diligence and measured attention.

Again, under the circumstances, Defendant’s counsel was kind enough to agree to a
reasonable continuance request that harms no one and respects opposing counsel; a measure of
professional courtesy and civility the Court surely must expect from the attorneys who practice before
it.

As such, the Plaintiff respectfully request a one-month (31-days) extension to Friday, January

10, 2020.

DATED this 12" day of December 2019

By: _s/Tory M. Pankopf
Tory M. Pankopf

748 S. Meadows Pkwy Ste 244
Reno, NV 89521
Attorneys for Plaintiff Robert A. Slovak

IT IS SO ORDERED.

DATED this (Poy of December 2019. Me ree Contin UCM

~

ues STATES MAGISTRATE JUDGE

 

-3-
Motion for Extension of Time and Order

 
